Citation Nr: 0714662	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs' 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1956 
to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran appeared and testified at a personal hearing in 
February of 2005 before the undersigned Veterans' Law Judge, 
sitting at Jackson, Mississippi.  In May of 2005, the Board 
remanded the case to the RO for further development including 
verification of all periods of the veteran's active service, 
obtaining private medical records, and records from VA 
medical facilities in Chicago, Illinois.  The RO completed 
the development to the extent possible and returned the case 
to the Board for further review.  


FINDING OF FACT

There was no in-service injury or disease of the right leg; 
the veteran's right leg disability did not manifest in 
service and was not chronic in service; right leg neuropathy 
did not manifest to a compensable degree within one year of 
service separation; and right leg symptomatology was not 
continuous since service separation.


CONCLUSION OF LAW

The appellant's right leg disability was not incurred in 
service, nor may it presumed to be incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West,
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends that he fell down an embankment and 
severely injured his right leg while serving in Baumholder, 
Germany, and that he was hospitalized for three months with 
his leg in a cast.  

At the personal hearing before the undersigned Veterans' Law 
Judge sitting at Jackson, Mississippi, the veteran testified 
that this injury occurred while he was in service from 1964-
1965.  He testified that he was treated for this injury at VA 
medical facilities in Chicago, Illinois from 1965-1976.  He 
also testified that he was treated for this injury at St. 
Joseph's Hospital in Meridian, Mississippi in 1957, but that 
the hospital no longer existed.  The veteran's spouse 
testified that she met him in 1969, and they moved to 
Mississippi in 1976 when the veteran was treated privately at 
that time, and that in 1980 the veteran went to the VAMC in 
Jackson, Mississippi.

Although the RO made a request for the appellant's military 
records from the 1960s, the response was negative because of 
being fire related, and no separation documents were 
available from which to verify active duty dates.  

The appellant's service medical records reveal that he 
injured his left ankle while in Baumholder, Germany, in June 
of 1957, but the same service medical records are negative 
for any complaints, findings, diagnosis, or treatment of an 
in-service right leg injury or disease.  

In light of indications that efforts to obtain records were 
thwarted due to a fire at the National Records Center many 
years ago, even if the Board assumes that the veteran injured 
his leg in service, the post-service medical record provides 
highly probative evidence against the claim that the current 
leg disorder has any association with service.  Although the 
RO requested the appellant's medical records from the Chicago 
VAMC in the 1965-1976 timeframe, the response was negative 
for treatment of right leg problems.  The evidence also 
reveals that right leg symptoms were not continuous since 
service separation, but shows that the veteran first 
complained of right leg problems in 2002, many years after 
service, and was diagnosed with right leg neuropathy at that 
time.  For example, private treatment records dated in 1970s 
reflect no complaints, findings or diagnoses of right leg 
disability, providing very strong evidence against this 
claim, as the veteran has indicated that he has had this 
condition since service many years ago.

Simply stated, the Board finds that the absence of record of 
treatment for many years after service, with indications of 
no leg problem in the 1970s, provides highly probative 
evidence against this claim. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

A private physician who treated the appellant in 2002 
diagnosed his right leg problems as neuropathy.  Although 
organic diseases of the nervous system are considered 
presumptive if they manifest within one year of separation 
from active service, the appellant's right leg neuropathy did 
not manifest until 2002, approximately 50 years after 
separation from service; therefore, his current right leg 
disability is not presumed to be service connected.  See 38 
C.F.R. § § 3.307, 309(a).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a right leg injury, and service 
connection must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
June of 2005 and August of 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the appellant's claim that VA has not 
sought that could be obtained.

VA medical records that are available, private medical 
evidence, records from the US Social Security Administration 
(SSA), and other lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  VA's requests to the Department of 
Defense produced no evidence of the veteran's service in 
1964-1965, only evidence of his service from 1956-1957.  
Because the veteran did not complete VA Form 21-4142, 
Authorization and Consent to Release Information, for St. 
Joseph's Hospital in Meridian, Mississippi, VA was unable to 
obtain said records, even if they were available, because the 
hospital is no longer in existence.  As the veteran stated 
that he was treated at VA medical facilities in Chicago in 
the post 1965-1966 timeframe, VA requested the veteran's 
treatment records for right leg injury, but received a 
negative response.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim; however, in light of the Board's finding 
that there was no disease of the right leg until many years 
after service, an examination and/or opinion is not necessary 
to decide the claim because there is no disease to which a 
medical opinion could relate any current disability of the 
right leg.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a medical opinion to be obtained.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  There is no evidence establishing that an 
event, injury or disease occurred in service or that right 
leg neuropathy manifested within a year of service separation 
or, most importantly in this case, that the veteran had a leg 
disorder until many years after service. 


ORDER

Service connection for residuals of right leg injury is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


